DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 12/13/21. Currently, claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/13/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesonen et al. (US PGPub 2002/00381488, hereinafter referred to as “Lesonen”, IDS reference) in view of Kim et al. (US PGPub 2017/0288004, hereinafter referred to as “Kim”, IDS reference).
Lesonen discloses the semiconductor device substantially as claimed.  See figures 1-5 and corresponding text, where Lesonen shows, in claim 1, a display panel comprising: 
an insulating substrate, wherein the insulating substrate comprises: 
a hole area (411’) in which at least one hole is defined through the insulating substrate in a thickness direction of the insulating substrate and comprising a compensation area; (figure 4; [0043], [0073-0085])
surrounding the hole area;  and 
a plurality of signal lines in the hole area and electrically connected surrounding at least a portion of the at least one hole; (figure 4; [0043], [0073-0085]) and 
at least one compensation area. (figure 4; [0043], [0073-0085]) 

Lesonen fails to show, in claim 1, a peripheral area adjacent to the display area; a plurality of pixels in the display area; at least one compensation pixel in the compensation area, wherein the compensation area is to be shown as a black color by the at least one compensation pixel, wherein each of the plurality of pixels comprises: 
a thin film transistor; and 
a light emitting element connected to the thin film transistor, wherein the light emitting element comprises: 
a first electrode; 
a second electrode; and 
an emission layer between the first and second electrodes, at least one of the thin film transistor or components of the light emitting element from at least one of the plurality of pixels.
Kim teaches, in claim 1, a similar semiconductor device that includes a plurality of pixels (PX) in a display area (DA); and thin film transistor device and light emitting element (figures 1-3; [0060-0086]).  In addition, Kim provides the advantages of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions. ([0030])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a peripheral area adjacent to the display area; a plurality of pixels in the display area; at least one compensation pixel in the compensation area, wherein the compensation area is to be shown as a black color by the at least one compensation pixel, wherein each of the plurality of pixels comprises: 
a thin film transistor; and 
a light emitting element connected to the thin film transistor, wherein the light emitting element comprises: 
a first electrode; 
a second electrode; and 
an emission layer between the first and second electrodes, and wherein the at least one compensation pixel has a structure obtained by omitting at least one of the thin film transistor or components of the light emitting element from at least one of the plurality of pixels, in the display device of Lesonen, according to the teachings of Kim, with the motivation of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions.



Lesonen in view of Kim shows, in claim 2, wherein the at least one compensation pixel has a structure obtained by omitting the first electrode of the light emitting element from the at least one of the plurality of pixels, and the at least one compensation pixel comprises an emission layer. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 3, wherein the emission layer of the at least one compensation pixel does not overlap the first electrode of each of the plurality of pixels. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 4, wherein the emission layer of the at least one compensation pixel is space from the thin film transistor with an insulating layer interposed therebetween. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 5, wherein the at least one compensation pixel has a structure obtained by omitting the emission layer of the light emitting element from the at least one of the plurality of pixels and the at least one compensation pixel comprises a first electrode and a second electrode. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 6, wherein the first electrode of the at least one compensation pixel contacts the second electrode of the at least one compensation pixel. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 7, wherein the first electrode of the at least one compensation pixel is space from the second electrode of the at least one compensation pixel with an insulating layer interposed therebetween. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 8, wherein the at least one compensation pixel has a structure obtained by omitting the thin film transistor from the at least one of the plurality of pixels and the at least one compensation pixel comprises a first electrode being a floating electrode. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 9, wherein the at least one compensation pixel has a structure obtained by omitting the first electrode and the emission layer from the at least one of the plurality of pixels, and the at least one compensation pixel comprises a thin film transistor and a second electrode overlapping with the thin film transistor of the at least one compensation pixel. (figure 4; [0043], [0073-0085])

Lesonen shows, in claim 10, a display panel comprising: 
an insulating substrate, wherein the insulating substrate comprises: 
a hole area in which at least one hole is defined through the insulating substrate in a thickness direction of the insulating substrate and comprising a compensation area; a display area surrounding the hole area; and

Lesonen fails to show, in claim 10, a peripheral area adjacent to the display area; a plurality of pixels in the display area; at least one compensation pixel in the compensation area, wherein the compensation area is to be shown as a black color by ;
a plurality of signal lines in the hole area and electrically connected to the plurality of pixels and surrounding at least a portion of the at least one hole; and 
a compensation element in the compensation area, wherein the compensation area is to be shown as a black color by the compensation element.

Kim teaches, in claim 10, a similar semiconductor device that includes a plurality of pixels (PX) in a display area (DA); and thin film transistor device and light emitting element (figures 1-3; [0060-0086]).  In addition, Kim provides the advantages of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions. ([0030])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a peripheral area adjacent to the display area; a plurality of pixels in the display area; at least one compensation pixel in the compensation area, wherein the compensation area is to be shown as a black color by the at least one compensation pixel, wherein each of the plurality of pixels comprises: 
a thin film transistor; and 
a light emitting element connected to the thin film transistor, wherein the light emitting element comprises: 
a first electrode; 
a second electrode; and 
an emission layer between the first and second electrodes, and wherein the at least one compensation pixel has a structure obtained by omitting at least one of the thin film transistor or components of the light emitting element from at least one of the plurality of pixels, in the display device of Lesonen, according to the teachings of Kim, with the motivation of including a through portion inside a display area to prevent cracks from occurring or propagating along surrounding portions.


Lesonen in view of Kim shows, in claim 11, wherein the compensation element comprises an optically opaque metal pattern in the compensation area and spaced from the plurality of pixels in a plan view. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 12, wherein the metal pattern is a floating electrode. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 13, wherein the metal pattern and the signal lines are at a same layer. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 14, wherein the metal pattern is at a layer that is different from a layer at which the signal lines are located. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 15, wherein the metal pattern overlaps with the signal lines when viewed in a plan view. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 16, wherein the compensation element comprises at least one compensation pixel in the compensation area. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 17, wherein each of the pixels comprises: a thin film transistor; and 
a light emitting element connected to the thin film transistor, and wherein the at least one compensation pixel has a structure obtained by omitting at least one of the thin film transistor or components of the light emitting element from at least one of the plurality of pixels. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 18, wherein the at least one compensation pixel comprises: 
a first electrode; an emission layer; and 
a second electrode; and 
wherein the emission layer of the at least one compensation pixel overlaps with the second electrode and does not overlap with the first electrode.
Lesonen in view of Kim shows, in claim 19, the at least one compensation pixel has a same structure as at least one of the plurality of pixels, and is configured to generate light of a black color. (figure 4; [0043], [0073-0085])
Lesonen in view of Kim shows, in claim 20, wherein the signal lines have curved line shapes extending along an edge of the at least the portion of the at least one hole. (figure 4; [0043], [0073-0085])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2022